DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 5 are objected to because of the following informalities:  
Claim 1, line 12, change “the at least one vapor outlet” to -- the vapor outlet-- to maintain consistency.
Claim 1, line 13, change “the vaporizing device” to --the vaporizing component-- to maintain consistency.
Claim 1, last line, change “the at least vaporizing configuration” to --the at least one vaporizing configuration-- to maintain consistency.
Claim 2, line 2, change “a plurality of status data” to --the plurality of status data-- to maintain consistency.
Claim 2, line 5, change “generated vapor” to --the generated vapor-- to maintain consistency.
Claim 2, line 6, change “an amount” to --the selected amount-- to maintain consistency.
Claim 5, line 2, change “operation” to --operational-- to maintain consistency.
Claim 5, line 4, change “at least one control signal” to --the at least one vaporizing control signal-- to maintain consistency.
Claim 5, line 7, change “the at least one control signal” to --the at least one vaporizing control signal-- to maintain consistency.
Claim 5, line 8, change “the at least one control signal” to --the at least one vaporizing control signal-- to maintain consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 states “at least a portion of the detected status data” and “at least a portion of the plurality of detected status data” (Lines 23-25). This statement is indefinite because it is unclear if this is the same portion of the plurality of detected status data mentioned earlier in the claim. It appears the applicant was trying to say they’re the same. However, it is possible there are multiple portions involved. Therefore, the number of portions of the detected status data cannot be determined. For examination purposes, the claim limitation will be interpreted as there is only one type of portion of the plurality of detected status data. 
Claim 1 states “at least a portion of the vaporizable liquid composition” (Lines 26-27). This statement is indefinite because it is unclear if this is the same as the selected amount of vaporizable liquid composition received in the vaporizing component mentioned earlier in the claim. It appears the applicant was trying to say they’re the same. However, it is unclear if the “selected amount” is the same as “a portion” since both are considered amounts of the vaporizable liquid composition. Additionally, both are being received in the vaporizing component. It is possible there are two different amounts or portions involved. Therefore, the number of portions or amounts cannot be determined. For examination purposes, the claim 
	Claim 2 states “a negative pressure” and “combinations thereof” (Lines 3-8). This statement is indefinite because it is unclear if the combinations would have multiple negative pressures or not. It appears the applicant was trying to say there is only one negative pressure involved. However, it is possible multiple negative pressures are involved when in a combination. Therefore, the number of different types of negative pressures cannot be determined. For examination purposes, the claim limitation will be interpreted as there is at least one negative pressure involved.
	Claim 3 states “a plurality of data” (Lines 3-4). This statement is indefinite because it is unclear if this is the same as the plurality of detected status data mentioned in Claim 1. It appears the applicant was trying to say they’re the same. However, it is possible there are multiple pluralities of data involved. Therefore, the number of pluralities of data involved cannot be determined. For examination purposes, the claim limitation will be interpreted as they are the same.
	Claim 4 states “a plurality of data” (Lines 2-3). This statement is indefinite because it is unclear if this is the same as the plurality of detected status data mentioned in Claim 1. It appears the applicant was trying to say they’re the same. However, it is possible there are multiple pluralities of data involved. Therefore, the number of pluralities of data involved cannot be determined. For examination purposes, the claim limitation will be interpreted as they are the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0089508 A1) in view of Cameron (US 2017/0119040 A1)
In regard to claims 1, 3, 4, Smith discloses a personal vaporizer (apparatus of Fig 1) comprising: 
a device processor (18, Fig 1) operable for controlling the personal vaporizer
(18 controls release devices, paragraph 0039); 
a container (16a and/or 16b, Fig 1) configured to store a vaporizable material (16a and 16b contain liquids, paragraph 0026; 15a and 15b comprises a heating element, piezoelectric transducer, and atomizer, paragraph 0026; release device vaporizes liquid, paragraph 0007); 
a vaporizing component (15a and/or 15b, Fig 1) operatively connected to the device processor and controlled in part by the device processor (18 controls the release devices 15a and 15b, paragraph 0026), wherein the vaporizing component is in fluid communication with the container for receiving a selected amount of vaporizable material therefrom (15 is arranged to vaporize and release liquid from 16 into 12, paragraph 0024; 18 controls release devices, paragraph 0039; controller sets PWM duty cycle for release device to achieve desired mix ratio, paragraph 0050), wherein the vaporizing component is operable to vaporize the vaporizable material received therein (15 is arranged to vaporize and release liquid from 16 into 12, paragraph 0024); a vapor outlet (121, Fig 1) coupled to the vaporizing component (121 is 
of cartridge’s use, communicate how much fluid is remaining in reservoirs, paragraph 0128); determine, based on at least a portion of the plurality of detected status data, at least one vaporizing configuration for vaporizing at least a portion of the vaporizable material received in the vaporizing component (18 receives data from 17 to determine amount of substance to be released, paragraph 0039; receive and transmit data related to settings and usage, paragraph 0043; controller sets PWM duty cycle for release device to achieve desired mix ratio, paragraph 0050; communicate with and be controlled by mobile communication device 20, paragraph 0038), and generate at least one vaporizing control signal for controlling at least one operational parameter of the electronic vapor device in accordance with the at least vaporizing configuration (18 controls release devices, paragraph 0039; controller sets PWM duty cycle for release device to achieve desired mix ratio, paragraph 0050; pre-determined amount of drug substance set by operator or by user and ratio of two or more release devices is selected to provide pre-determined or set amount of drug, paragraph 0025).
However, Smith fails to disclose the vaporizable material is a water-based vaporizable liquid composition, wherein the vaporizable liquid composition is substantially free of propylene glycol and vegetable glycerin.
	Cameron, of the same field of endeavor, teaches a personal vaporizer 200 comprising:
a device processor 204 operable for controlling the personal vaporizer 200;
The PG and/or VG are largely responsible for the vapor plume created by the vaporized eJuice inhaled and exhaled by users. Some users do not enjoy the ‘vapor cloud’ created by using eJuice containing PG and/or VG in vapor devices. Further, there are consequences associated with the vapor cloud produced by PG and/or VG. Namely, the vapor cloud is an annoyance to many non-vapor users which has triggered subsequent banning of vaping in certain designated areas, such as restaurants, workplaces etc. Additionally, utilizing vapor devices with PG and/or VG creates a large amount of wasted fluid as much of the vapor ends up not absorbed and exhaled into the air (para. [0002-0003]).
a vaporizing component (210, 212, 216) operatively coupled to the device processor 204 and controlled in part by the device processor 204, wherein the vaporizing component is in fluid communication with at least one container 214 for receiving a selected amount of vaporizable liquid composition therefrom, wherein the vaporizing component is operable to vaporize the vaporizable liquid composition received therein;
a vapor outlet 224 coupled to the vaporizing component and configured to receive vapor generated by the vaporizing component, the vapor outlet 224 operable to expel the generated vapor from the vaporizing component;
an input/output device 230 operatively coupled to the device processor 204; wherein the input/output device 230 is configured to receive a plurality of data for transmission to the device processor 204, wherein the input/output device 230 is configured to transmit a plurality of data generated by the device processor 204; 
wherein the input/output device 230 is configured to receive a plurality of data from a remote device for transmission to the device processor 230, wherein the input/output device 230 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Smith by using 
the water-based vaporizable liquid composition in the personal vaporizer, as taught by Cameron in order to avoid all of the disadvantages mentioned above and to provide the users with
the vaporizable liquids useful for vaping.

In regard to claim 2, Smith-Cameron combination teaches the at least one sensing component is configured to detect a plurality of status data associated with at least one of: a negative pressure applied to the vapor outlet (Smith: pressure sensor provides data about volume of inhalations as determined by pressure sensor, paragraph 0044; volume of vapor inhaled is equal to duration multiplied by pressure, paragraph 0106), a length of time that a negative pressure has been applied to the vapor outlet (Smith: pressure sensor provides data about volume of inhalations as determined by pressure sensor, paragraph 0044; volume of vapor inhaled is equal to duration multiplied by pressure, paragraph 0106; control and/or limit amount of substance delivered by setting limit on intake amount per use or for a certain period, paragraph 0046), an amount of negative pressure that has been applied to the vapor outlet (Smith: pressure sensor provides data about volume of inhalations as determined by pressure sensor, paragraph 0044; volume of vapor inhaled is equal to duration multiplied by pressure, paragraph 0106), a rate at which generated vapor is being expelled from the vapor outlet (Smith: at least one flow sensor for providing 17 data about volume of inhalations as determined by flow, monitor amount of substance delivered, paragraph 0044), a rate at which the vaporizable material is being vaporized by the vaporizing component (Smith: at least one flow sensor for providing 17 data about volume of inhalations as determined by flow, monitor amount of substance delivered, paragraph 0044), an amount of vaporizable material present in the 

In regard to claim 5, Smith-Cameron combination teaches the device processor is further operable to: receive a plurality of vapor device operation parameters for controlling operation of the electronic vapor device from the remote device (Smith: if executed by 20, cause computing device to control inhalation device to perform operations comprising providing data from 20 to control inhalation device, paragraph 0052; 18 controls 15a and 15b to deliver substance in precise increments which can be set by user via 20, paragraph 0039), generate at least one control signal for controlling at least one operational parameter of the electronic vapor device in accordance with at least a portion of the plurality of vapor device operation parameters (Smith: if executed by 20, cause computing device to control inhalation device to perform operations comprising providing data from 20 to control inhalation device, paragraph 0052; 18 controls 15a and 15b to deliver substance in precise increments which can be set by user via 20, paragraph 0039), and transmit the at least one control signal to the vaporizing component to vaporize at least a portion of the vaporizable material in accordance with the at least one control signal (Smith: if executed by 20, cause computing device to control inhalation device to perform operations comprising providing data from 20 to control inhalation device, paragraph 0052; 18 controls 15a and 15b to deliver substance in precise increments which can be set by user via 20, paragraph 0039; 20 controls inhalation device in accordance with AP via 17 and then determine amount of substance to be released based on data received, paragraph 0042).


0039; data collected from all users who use inhalation device, data stored and accessed from a database, paragraph 0099; program and algorithm can be stored and executed on PCBA inside inhalation device or portable mobile communication device or both, paragraph 0098).

In regard to claim 7, Smith-Cameron combination teaches the user data includes at least one of: an identification of the user (Smith: user typically asked to enter personal information, age, gender, education level, income, social accounts, paragraphs 0111-0120), a physical characteristic of the user (Smith: user typically asked to enter personal information, weight, gender, height, paragraphs 0111-0120), a location of the user (Smith: user location, paragraph 0100), a vaporizing parameter preference (Smith: predetermined amount of drug- substance is set by operator or by user and a ratio of two or more release devices is selected, paragraph 0025), age of the user (Smith: user typically asked to enter personal information, age, gender, education level, income, social accounts, paragraphs 0111-0120), sex of the user (Smith: user typically asked to enter personal information, age, gender, education level, income, social accounts, paragraphs 0111-0120), and combinations thereof (Smith: disclosure can be arranged, substituted, combined, and designed in a wide variety of different configurations, paragraph 0020).

In regard to claim 8, Smith-Cameron combination teaches the vaporizing component comprise an ultrasonic vibration element (Smith: release devices comprises at least one of a heating element, a vibration generator, an ultrasonic transducer, a piezoelectric transducer, and 

In regard to claim 9, Smith-Cameron combination teaches the ultrasonic vibration element comprises at least one piezo-mechanical dispersing element (Smith: release devices comprises at least one of a heating element, a vibration generator, an ultrasonic transducer, a piezoelectric transducer, and an atomizer, paragraph 0026).

In regard to claim 11, Smith-Cameron combination teaches the vaporizing component comprises at least one heating element (Smith: release devices comprises at least one of a heating element, a vibration generator, an ultrasonic transducer, a piezoelectric transducer, and an atomizer, paragraph 0026).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0089508) and Cameron as applied to claims 1, 8, 9, and further in view of Hood et al. (US 8,083,710).
In regard to claim 10, Smith-Cameron combination teaches the claimed invention of Claim 9. 
However, Smith-Cameron combination fails to teach the at least one piezo-mechanical dispersing element comprises at least one piezoelectric material selected from the group of piezoelectric material consisting of natural piezoelectric crystals, synthetic piezoelectric crystals, synthetic piezoelectric ceramics, and combinations thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Smith-Cameron combination by  using natural crystals and/or synthetic ceramics for the piezoelectric transducer, as taught by Hood, since these are known materials used for piezoelectric elements (Hood: Column 7, Lines 37-46).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9-12, 14-17 of copending Application No. 16/167,237 in view of Cameron.
Regarding Claim 1, copending Application No. 16/167,237 recites an electronic vapor device comprising: 
a device processor operable for controlling the electronic vapor device (Claim 1); 
a container configured to store a water-based vaporizable material (Claim 1); 
a vaporizing component operatively connected to the device processor and controlled in part by the device processor (Claim 1), 

wherein the vaporizing component is operable to vaporize the vaporizable material received therein (Claim 1); 
a vapor outlet coupled to the vaporizing component and configured to receive at least a portion of vapor generated by the vaporizing component (Claim 1), 
wherein the vapor outlet is operable to expel the received vapor from the electronic vapor device (Claim 1); 
at least one sensing component operatively connected to the device processor and controlled in part by the device processor (Claim 1), 
wherein the at least one sensing component is configured to detect a plurality of status data associated with the vaporizable material stored in the container and transmit at least a portion of the plurality of detected status data to the device processor (Claim 1); 
and a power source operatively connected to the device processor and controlled in part by the device processor (Claim 1; processor inherently has to be connected to power source in order to work), 
wherein the power source is operatively coupled to the vaporizing component and operable to generate a supply of power for operation of at least the vaporizing component (Claim 1); 
wherein the device processor is further operable to: receive at least a portion of the detected status data from the at least one sensing component (Claim 1);
determine, based on at least a portion of the plurality of detected status data, at least one vaporizing configuration for vaporizing at least a portion of the vaporizable material received in the vaporizing component (Claim 1), and

However, co-pending Application No. 16/167,237 fails to recite the vaporizable material is a water-based vaporizable liquid composition, wherein the vaporizable liquid composition is substantially free of propylene glycol and vegetable glycerin.
Cameron, of the same field of endeavor, teaches a personal vaporizer 200 comprising:
a device processor 204 operable for controlling the personal vaporizer 200;
at least one container 214 configured to store a water-based vaporizable liquid composition, wherein the vaporizable liquid composition is substantially free of propylene glycol and vegetable glycerin (para. [0171]). The PG and/or VG are largely responsible for the vapor plume created by the vaporized eJuice inhaled and exhaled by users. Some users do not enjoy the ‘vapor cloud’ created by using eJuice containing PG and/or VG in vapor devices. Further, there are consequences associated with the vapor cloud produced by PG and/or VG. Namely, the vapor cloud is an annoyance to many non-vapor users which has triggered subsequent banning of vaping in certain designated areas, such as restaurants, workplaces etc. Additionally, utilizing vapor devices with PG and/or VG creates a large amount of wasted fluid as much of the vapor ends up not absorbed and exhaled into the air (para. [0002-0003]).
a vaporizing component (210, 212, 216) operatively coupled to the device processor 204 and controlled in part by the device processor 204, wherein the vaporizing component is in fluid communication with at least one container 214 for receiving a selected amount of vaporizable liquid composition therefrom, wherein the vaporizing component is operable to vaporize the vaporizable liquid composition received therein;

an input/output device 230 operatively coupled to the device processor 204; wherein the input/output device 230 is configured to receive a plurality of data for transmission to the device processor 204, wherein the input/output device 230 is configured to transmit a plurality of data generated by the device processor 204; 
wherein the input/output device 230 is configured to receive a plurality of data from a remote device for transmission to the device processor 230, wherein the input/output device 230 is configured to transmit a plurality of data generated by the device processor 204 to the remote device (para. [0173]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify claim 1 of copending Application No. 16/167,237 by reciting the water-based vaporizable liquid composition in the personal vaporizer, as taught by Cameron in order to avoid all of the disadvantages mentioned above and to provide the users with the vaporizable liquids useful for vaping.

In regard to claim 2, copending Application No. 16/167,237-Cameron combination recites the at least one sensing component is configured to detect a plurality of status data associated with at least one of (‘237: Claim 2): a negative pressure applied to the vapor outlet (‘237: Claim 2), a length of time that a negative pressure has been applied to the vapor outlet (‘237: Claim 2), an amount of negative pressure that has been applied to the vapor outlet (‘237: Claim 2), a rate at which generated vapor is being expelled from the vapor outlet (‘237: Claim 2), a rate at which the vaporizable material is being vaporized by the vaporizing component (‘237: Claim 2), an amount of vaporizable material present in the vapor generated by the vaporizing component (‘237: Claim 2), and combinations thereof (‘237: Claim 2).

In regard to claims 3, 4, copending Application No. 16/167,237-Cameron combination recites an input/output device operatively coupled to the device processor (‘237: Claim 9), wherein the input/output device is configured to receive a plurality of data from a remote device for transmission to the device processor (‘237: Claim 9), wherein the input/output device is configured to transmit a plurality of data generated by the device processor to the remote device (‘237: Claim 9).

In regard to claim 5, copending Application No. 16/167,237-Cameron combination recites the device processor is further operable to: receive a plurality of vapor device operation parameters for controlling operation of the electronic vapor device from the remote device (‘237: Claim 10), generate at least one control signal for controlling at least one operational parameter of the electronic vapor device in accordance with at least a portion of the plurality of vapor device operation parameters (‘237: Claim 10), and transmit the at least one control signal to the vaporizing component to vaporize at least a portion of the vaporizable material in accordance with the at least one control signal (‘237: Claim 10).

In regard to claim 6, copending Application No. 16/167,237-Cameron combination recites the input/output device is configured receive a plurality of user data associated with a user of the device (‘237: Claim 11).

In regard to claim 7, copending Application No. 16/167,237-Cameron combination teaches the user data includes at least one of: an identification of the user, a physical characteristic of the user, a location of the user, a vaporizing parameter preference, a vaporizable material preference, age of the user, sex of the user, an ethnic identification of the user, and combinations thereof (‘237: Claim 12).

In regard to claim 8, copending Application No. 16/167,237-Cameron combination recites the vaporizing component comprise an ultrasonic vibration element operable to produce ultrasonic vibrations to vaporize at least a portion of the vaporizable material received therein (‘237: Claim 14).

In regard to claim 9, copending Application No. 16/167,237-Cameron combination recites the ultrasonic vibration element comprises at least one piezo-mechanical dispersing element (‘237: Claim 15).

In regard to claim 10, copending Application No. 16/167,237-Cameron combination recites the at least one piezo- mechanical dispersing element comprises at least one piezoelectric material selected from the group of piezoelectric material consisting of natural piezoelectric crystals, synthetic piezoelectric crystals, synthetic piezoelectric ceramics, and combinations thereof (‘237: Claim 16).

In regard to claim 11, copending Application No. 16/167,237-Cameron combination recites the vaporizing component comprises at least one heating element (‘237: Claim 17).

This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10-12, and 15 of U.S. Patent No. 10,617,150 in view of Cameron.
In regard to claim 1, ‘150 recites an electronic vapor device comprising: a device processor operable for controlling the electronic vapor device (Claim 1); a container configured to store a vaporizable material (Claim 1); a vaporizing component operatively connected to the 
However, ‘150 fails to recite the vaporizable material is a water-based vaporizable liquid composition, wherein the vaporizable liquid composition is substantially free of propylene glycol and vegetable glycerin.
Cameron, of the same field of endeavor, teaches a personal vaporizer 200 comprising:
a device processor 204 operable for controlling the personal vaporizer 200;
The PG and/or VG are largely responsible for the vapor plume created by the vaporized eJuice inhaled and exhaled by users. Some users do not enjoy the ‘vapor cloud’ created by using eJuice containing PG and/or VG in vapor devices. Further, there are consequences associated with the vapor cloud produced by PG and/or VG. Namely, the vapor cloud is an annoyance to many non-vapor users which has triggered subsequent banning of vaping in certain designated areas, such as restaurants, workplaces etc. Additionally, utilizing vapor devices with PG and/or VG creates a large amount of wasted fluid as much of the vapor ends up not absorbed and exhaled into the air (para. [0002-0003]).
a vaporizing component (210, 212, 216) operatively coupled to the device processor 204 and controlled in part by the device processor 204, wherein the vaporizing component is in fluid communication with at least one container 214 for receiving a selected amount of vaporizable liquid composition therefrom, wherein the vaporizing component is operable to vaporize the vaporizable liquid composition received therein;
a vapor outlet 224 coupled to the vaporizing component and configured to receive vapor generated by the vaporizing component, the vapor outlet 224 operable to expel the generated vapor from the vaporizing component;
an input/output device 230 operatively coupled to the device processor 204; wherein the input/output device 230 is configured to receive a plurality of data for transmission to the device processor 204, wherein the input/output device 230 is configured to transmit a plurality of data generated by the device processor 204; 
wherein the input/output device 230 is configured to receive a plurality of data from a remote device for transmission to the device processor 230, wherein the input/output device 230 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify claim 1 of ‘150 by reciting the water-based vaporizable liquid composition in the personal vaporizer, as taught by Cameron in order to avoid all of the disadvantages mentioned above and to provide the users with the vaporizable liquids useful for vaping.

In regard to claim 2, ‘150 recites the at least one sensing component is configured to detect a plurality of status data associated with at least one of (Claim 2); a negative pressure applied to the vapor outlet (Claim 2), a length of time that a negative pressure has been applied to the vapor outlet (Claim 2), an amount of negative pressure that has been applied to the vapor outlet (Claim 2), a rate at which generated vapor is being expelled from the vapor outlet (Claim 2), a rate at which the vaporizable material is being vaporized by the vaporizing component (Claim 2), an amount of vaporizable material present in the vapor generated by the vaporizing component (Claim 2), and combinations thereof (Claim 2).

In regards to claims 3, 4, ‘150 recites an input/output device operatively coupled to the device processor (Claim 1), wherein the input/output device is configured to receive a plurality of data from a remote device for transmission to the device processor (Claim 1), wherein the input/output device is configured to transmit a plurality of data generated by the device processor to the remote device (Claim 1).

In regard to claim 6, ‘150 recites the input/output device is configured receive a plurality of user data associated with a user of the device (Claim 15).



In regard to claim 8, ‘150 recites the vaporizing component comprise an ultrasonic vibration element operable to produce ultrasonic vibrations to vaporize at least a portion of the vaporizable material received therein (Claim 1).

In regard to claim 9, ‘150 recites the ultrasonic vibration element comprises at least one piezo-mechanical dispersing element (Claim 11).

In regard to claim 10, ‘150 recites the at least one piezo-mechanical dispersing element comprises at least one piezoelectric material selected from the group of piezoelectric material consisting of natural piezoelectric crystals, synthetic piezoelectric crystals, synthetic piezoelectric ceramics, and combinations thereof (Claim 12).

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,888,725, hereafter ‘725, in view of Cameron.
Regarding Claim 1, ‘725 recites an electronic vapor device comprising: a device processor operable for controlling the electronic vapor device (Claim 1); a container configured to store a vaporizable material (Claim 1); a vaporizing component operatively connected to the device processor and controlled in part by the device processor (Claim 1), wherein the vaporizing component is in fluid communication with the container for receiving a selected amount of vaporizable material therefrom (Claim 1), wherein the vaporizing component is operable to vaporize the vaporizable material received therein (Claim 1); a vapor outlet coupled 
However, ‘725 fails to recite the vaporizable material is a water-based vaporizable liquid composition, wherein the vaporizable liquid composition is substantially free of propylene glycol and vegetable glycerin.
Cameron, of the same field of endeavor, teaches a personal vaporizer 200 comprising:
a device processor 204 operable for controlling the personal vaporizer 200;
at least one container 214 configured to store a water-based vaporizable liquid composition, wherein the vaporizable liquid composition is substantially free of propylene glycol The PG and/or VG are largely responsible for the vapor plume created by the vaporized eJuice inhaled and exhaled by users. Some users do not enjoy the ‘vapor cloud’ created by using eJuice containing PG and/or VG in vapor devices. Further, there are consequences associated with the vapor cloud produced by PG and/or VG. Namely, the vapor cloud is an annoyance to many non-vapor users which has triggered subsequent banning of vaping in certain designated areas, such as restaurants, workplaces etc. Additionally, utilizing vapor devices with PG and/or VG creates a large amount of wasted fluid as much of the vapor ends up not absorbed and exhaled into the air (para. [0002-0003]).
a vaporizing component (210, 212, 216) operatively coupled to the device processor 204 and controlled in part by the device processor 204, wherein the vaporizing component is in fluid communication with at least one container 214 for receiving a selected amount of vaporizable liquid composition therefrom, wherein the vaporizing component is operable to vaporize the vaporizable liquid composition received therein;
a vapor outlet 224 coupled to the vaporizing component and configured to receive vapor generated by the vaporizing component, the vapor outlet 224 operable to expel the generated vapor from the vaporizing component;
an input/output device 230 operatively coupled to the device processor 204; wherein the input/output device 230 is configured to receive a plurality of data for transmission to the device processor 204, wherein the input/output device 230 is configured to transmit a plurality of data generated by the device processor 204; 
wherein the input/output device 230 is configured to receive a plurality of data from a remote device for transmission to the device processor 230, wherein the input/output device 230 is configured to transmit a plurality of data generated by the device processor 204 to the remote device (para. [0173]).


In regard to claim 2, ‘725-Cameron combination recites the at least one sensing component is configured to detect a plurality of status data associated with at least one of (‘725: Claim 2): a negative pressure applied to the vapor outlet (‘725: Claim 2), a length of time that a negative pressure has been applied to the vapor outlet (‘725: Claim 2), an amount of negative pressure that has been applied to the vapor outlet (‘725: Claim 2), a rate at which generated vapor is being expelled from the vapor outlet (725: Claim 2), a rate at which the vaporizable material is being vaporized by the vaporizing component (‘725: Claim 2), an amount of vaporizable material present in the vapor generated by the vaporizing component (‘725: Claim 2), and combinations thereof (‘725: Claim 2).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
2/16/2022


/THO D TA/Primary Examiner, Art Unit 2831